Citation Nr: 1315595	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity paralysis, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from October 1954 to September 1956.  This case originally came before the Board on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in      Salt Lake City, Utah, from the denial of the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  

He died in 2011. The Board of Veterans' Appeals (Board) dismissed his claim in March 2011, since as a general matter, claims for compensation and pension benefits do not survive the death of the claimant. 

The Veteran's widow filed a timely request to be substituted as the appellant in his place, which the RO granted in a July 2012 decision. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (providing that in the case of death of a claimant who dies on or after October 10, 2008, an eligible person may process a pending claim if a Veteran dies prior to completion of the claim. The request for substitution must be filed not later than one year after the date of the Veteran's death. A person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  

In September 2012 the Board remanded the claim for notice to the appellant of the opportunity to submit additional evidence. In March 2013, the appellant 
appointed the Disabled American Veterans as her designated representative. She then submitted additional evidence which the RO has not yet had the opportunity to  consider (since received after a February 2013 Supplemental Statement of the Case (SSOC)), consisting of lay statements from the appellant and medical journal articles. 

The appeal is again REMANDED to the RO in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In her March 2013 correspondence, the appellant requested a videoconference hearing in which she communicates from the RO remotely with a Veterans Law Judge (VLJ) sitting in Washington, D.C. 

The Veteran testified before the undersigned in April 2009 and the appellant was then present. While the applicable law does not clearly mandate that the appellant as substituted claimant receive a separate hearing, VA has published proposed new regulations for inclusion in 38 C.F.R. Part 3, 14, and 20 regarding substitution claims. See 76 Fed. Reg. 8666-8674 (Feb. 15, 2011). The amendments include proposed 38 C.F.R. § 3.1010(f)(3), indicating that a substitute would generally have the same rights regarding hearings, representation and appeals as would have applied to the claimant.

The Board will therefore remand the claim to afford the appellant a hearing. 

However, personnel at both the Board and the RO scheduling the hearing must ensure that the hearing is held BEFORE THE UNDERSIGNED VETERANS LAW JUDGE, in order to avoid further delay in the adjudication of this case. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011)(holding that 38 C.F.R. § 20.707 requires VA to afford a claimant the opportunity for a hearing before each of the Board members who ultimately decide the appeal). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

COORDINATE WITH BVA personnel and schedule the appellant for a videoconference hearing BEFORE THE UNDERSIGNED VETERANS LAW JUDGE at the earliest opportunity, and notify the appellant of the date, time and location of this hearing. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



